           Case 1:19-cr-00830-AT Document 53 Filed 05/21/21 Page 1 of 2
                                           U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 21, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:    United States v. Noel and Thomas, 19 Cr. 830 (AT)

Dear Judge Torres:

       The Government submits this letter to inform the Court that the parties have entered into
deferred prosecution agreements (the “Agreements”), which have been approved by Pretrial
Services and are included for the Court’s consideration. 1 After a thorough investigation, and based
on the facts of this case and the personal circumstances of the defendants, the Government has
determined that the interests of justice will best be served by deferring prosecution in this District.
The proposed Agreements contemplate an additional six-month term of supervision by Pretrial
Services and, in addition to the standard terms of pretrial supervision, the proposed Agreements
include the additional salient terms:

    •   The defendants will cooperate with a pending Department of Justice Office of Inspector
        General review by providing truthful information related to their employment by the
        Bureau of Prisons, including about the events and circumstances described in the
        Indictment; and

    •   The defendants will complete 100 hours of community service, preferably in an area related
        to the criminal justice system.

       The defendants have consented to the entry of the Agreements and have also admitted that
they “willfully and knowingly completed materially false count and round slips regarding required
counts and rounds in the Special Housing Unit of the Metropolitan Correctional Center on August
9, 2019 and August 10, 2019.”

        The Government respectfully requests, with the consent of the defendants, through counsel,
that the Court schedule a hearing date for entry of the Agreements. Having conferred with defense
counsel, all parties are available to proceed by video conference on Tuesday, May 25, 2021, should

1
 As the deferred prosecution agreements are not final until they are approved by the Court, the
Government has not filed them publicly with this letter.
           Case 1:19-cr-00830-AT Document 53 Filed 05/21/21 Page 2 of 2

                                                                                           Page 2


that date be convenient for the Court. If that date is not convenient for the Court, or if the Court
wishes to proceed in person, the parties can propose alternative dates.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                      By:         /s/
                                              Jessica Lonergan
                                              Nicolas Roos
                                              Assistant United States Attorneys
                                              (212) 637-1038/-2421


Cc:    Defense Counsel
       Pretrial Services
